Title: To Thomas Jefferson from John Wise, 28 January 1798
From: Wise, John
To: Jefferson, Thomas


          
            Sir,
            Richmond Jany. 28th. 1798
          
          It having been communicated to me by a friend, that he had understood you had, some short time since, in a public company, at Francis’s Hotel, in the city of Philadelphia, used expressions to my injury and discredit, I have thought proper to address you, with intent as well to ascertain the truth of the report, as to be informed, if it be true what motive induced the observation and what Idea was intended to be conveyed by it.—The expressions reported to have been used by you were to this effect, if not precisely in these words, “That altho’ the Virginian Assembly was as Republican as any in the union, yet they had elected a Tory Governor, a Tory Speaker, a Tory clerk and a Tory Printer.”—
          I was not a little surprised, Sir, nor was I less mortified, to understand  that you, for whose character I profess to have, hitherto, entertained the highest Respect, should, unprovokedly and without sufficient knowledge or information of my Character to warrant it, bestow upon me Epithets, in their general acceptation, disrespectfull and opprobrious.—Indeed I candidly confess, so little was a thing of this kind to be expected by me from you, that I have been led to doubt the accuracy of the report, and to suppose Your observation must have been misunderstood by the gentleman from whom my information is derived, and who is said to have been present when it was made.—I have, However, thought it proper to make this enquiry of you, and must, therefore, request you to give me an answer, As soon as convenient, to be directed to me in Accomack County, for which place I shall set out tomorrow.—
          With due consideration I am, sir, Your obt. Sert.
          
            Jno. Wise
          
        